Case: 18-13782   Date Filed: 06/13/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13782
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cv-21779-JEM

KEVIN BRENNAN,

                                                           Plaintiff-Appellant,

                                 versus

MAURICIO L. ALDAZABAL,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 13, 2019)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-13782     Date Filed: 06/13/2019    Page: 2 of 4


      Kevin Brennan, proceeding pro se, appeals the district court’s sua sponte

dismissal of his legal-malpractice suit with prejudice under 28 U.S.C.

§ 1915(e)(2)(B), on the basis that his complaint was frivolous.

      We review a district court’s sua sponte dismissal of an in forma pauperis

(“IFP”) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) for an abuse of

discretion. Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); Hughes v.

Lott, 350 F.3d 1157, 1160 (11th Cir. 2003). “Discretion means the district court

has a range of choice, and that its decision will not be disturbed as long as it stays

within that range and is not influenced by any mistake of law.” Zocaras v. Castro,

465 F.3d 479, 483 (11th Cir. 2006) (internal quotations omitted).

      Pro se pleadings are held to a less strict standard than counseled pleadings,

and are liberally construed. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.

2008). We read briefs filed by pro se litigants liberally. Brown v. Crawford, 906
F.2d 667, 670 (11th Cir. 1990).

      When a plaintiff in a federal suit moves for leave to proceed IFP, the district

court must “screen” his complaint under 28 U.S.C. § 1915(e). The district court

shall dismiss an IFP complaint at any time if it determines that the action or appeal:

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).


                                           2
               Case: 18-13782     Date Filed: 06/13/2019    Page: 3 of 4


      For purposes of § 1915(e)(2)(B)(i), an action is frivolous if it is without

arguable merit either in law or fact. Napier, 314 F.3d at 531. The Supreme Court

has stated that frivolous claims include claims “describing fantastic or delusional

scenarios, claims with which federal district judges are all too familiar.” Netizke v.

Williams, 490 U.S. 319 (1989). A determination of frivolity is best left to the

district court, and the decision will not be disturbed so long as the district court

stays within its range of choice and is not influenced by any mistake of law. Bilal

v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001); Betty K Agencies, LTD v. M/V

Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).

      Brennan has not shown that the district court abused its discretion by

dismissing his complaint as frivolous. First, the district court reasonably

concluded that, in the instant complaint, he was attempting to circumvent a filing

injunction order entered in his prior 28 U.S.C. § 2255 action, which prohibited him

from filing any additional pleadings or motions in or arising from his criminal

convictions without permission from the district court. Although the instant

complaint sought money damages rather than invalidation of his convictions or

sentence, it nevertheless arose from his criminal case and § 2255 action. Secondly,

in the instant complaint, Brennan reasserted many of the same ineffective-

assistance-of-counsel arguments that he unsuccessfully asserted in both his




                                           3
              Case: 18-13782     Date Filed: 06/13/2019   Page: 4 of 4


criminal case and § 2555 action, and as such, it was reasonable for the district court

to conclude that the instant complaint was frivolous. Accordingly, we affirm.

      AFFIRMED.




                                          4